Citation Nr: 1426690	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-12 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral hearing loss disability.

2.  Entitlement to a compensable rating for status post nasal fracture.

3.  Entitlement to a compensable rating for status post fracture of the left fourth finger of the proximal phalanx.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In July 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issue of entitlement to service connection for allergic rhinitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See Board Hearing Transcript, July 2012, pp. 5-8. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

At an April 2014 VA outpatient visit, the Veteran stated that he had been denied disability benefits through the Social Security Administration (SSA).  However, the information and records that the SSA relied upon in its determination are not of record and should be obtained as they may be pertinent to the matters on appeal.  See Hayes v. Brown, 9 Vet. App. 67 (1996) (VA's duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination).  

In a December 2010 letter, the Veteran stated that he attempted to retrieve medical records from Lincoln General Hospital but had not been successful.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

At the July 2012 Videoconference Board hearing, the Veteran testified that his hearing had worsened since he was tested six months prior.  See Board Hearing Transcript, p. 3.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his bilateral hearing loss disability.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

At a December 2011 VA examination, the examiner noted that "[t]he ankylosis of the left ring proximal joint affects the Veteran's adjacent fingers due to pain in the joint . . . [t]here is limited movement today of the long and middle fingers."  She later noted that "[t]he degree of lessened movement, pain and swelling of the fourth left finger appear to be affecting the other fingers of the hand, at least today."  The Veteran's left thumb demonstrated a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  It is unclear as to whether the Veteran's service-connected ankylosis of the left ring proximal joint results in limitation of motion of the Veteran's left thumb.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain a complete copy of any adjudication and the records, including medical records, underlying the adjudication for disability benefits. 

2.  Contact the Veteran and request that he provide or authorize the release of records from Lincoln General Hospital, as well as any other records, not already of record, that are relevant to the claims.

3.  All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4.  Obtain VA treatment records pertaining to the Veteran that are not already of record.

5.  After completion of the above, schedule the Veteran for an appropriate examination to assess the severity of his service-connected bilateral hearing loss.  All necessary testing, to include complete audiometry and speech recognition, must be accomplished.  The claims file should be reviewed by the examiner in conjunction with the examination and the examination report should indicate that such review was accomplished.

6.  Then, schedule the Veteran for a hand and fingers examination.  The examiner should review the claims folder.  

The examiner's attention is directed to the December 2011 VA opinion where the examiner noted that "[t]he ankylosis of the left ring proximal joint affects the Veteran's adjacent fingers due to pain in the joint . . . [t]here is limited movement today of the long and middle fingers."  She also noted that"[t]he degree of lessened movement, pain and swelling of the fourth left finger appear to be affecting the other fingers of the hand, at least today."  The Veteran's left thumb demonstrated a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Please clarify as to whether the Veteran experiences any limitation of motion of his left thumb as a result of his service-connected left ring finger ankylosis.  If so, please state the degree of limitation.  

Please also provide information concerning the current level of severity of the service-connected disability of the left fourth finger and whether there is any resulting limitation of motion of other digits or interference with overall function of the hand.  The Veteran testified that there are some days when he could not make a half fist and other days when he could not "close it at all."  

Please provide a complete explanation for any opinion provided.

7.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 


_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

